Hinman, J.
This is an information against the defendant, by a grand juror of Bozrah, for interrupting and disturbing a singing school. It however charges the defendant with having, on the 25th day of December, 1857, at said Bozrah, interrupted and disturbed “ an assembly, school, and meeting of people then and there met and assembled together, in said town of Bozrah, for the promotion of a moral and benevolent object, viz.: a certain singing school kept and taught for culture and improvement in sacred and church music,’’ &c. And the defendant’s counsel raise the question whether this offense comes within the 145th section of the statute concerning crimes and punishments, (Rev. Stat., tit. 6,) which makes it a crime to willfully interrupt or disturb any assembly of people, met for the promotion of any moral or benevolent object.
We have not considered it of any importance whether the information charges the commission of a crime under this statute or not, because by the act of 1857, (page 29 of the acts of that year,) it is made a crime to disturb any district school, public, private, or select school, while the same is in session, &c., and we are all of opinion that a singing *608school, for instruction in sacred and church music, is within both the letter and spirit of this law. It follows, of course, that the information is sufficient if it charges a criminal breach of either of these laws. It is true that the punishment may be more severe under the former statute than under the act of 1857, but this does not affect the question as it stands before us, upon demurrer to the information; and if the defendant should have imposed upon him a greater fine than is prescribed for the latter offence, he will then have a right to try the question whether he is liable to the punishment prescribed for the former offence.
We advise the superior court to render judgment that, the information is sufficient.
In this opinion the other judges concurred.
information sufficient.